Case 4:21-cv-00144-CVE-JFJ Document 8 Filed in USDC ND/OK on 04/07/21 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OKLAHOMA

PPE Supplies, LLC

 

vs Plaintiff(s), Case No.:21-cv-00144-CVE-JFJ
Khan Enterprises General Trading Company, et al AFFIDAVIT OF SERVICE
Defendant(s),
STATE OF WASHINGTON :
COUNTY OF KING ss.

The undersigned, being first duly sworn on oath deposes and says: That he/she is now and at all times herein mentioned was a
resident of the United States, over the age of eighteen years, not a party to or interested in the above entitled action and competent
to be a witness therein.

That on 4/6/2021 at 12:45 PM at the address of 4223 W Lake Sammamish Pkwy NE, Redmond, within King County, WA, the
undersigned duly served the following document(s): Summons; Complaint; Corporate Disclosure Statement; Entry of Appearance
(Margo E. Shipley); Entry of Appearance (William W. O'Connor) in the above entitled action upon Kaikane, USA, Inc., by then
and there personally delivering 1 true and correct set(s) of the above documents into the hands of and leaving same with Troy
Nishikawa, Registered Agent, who is authorized to accept service on behalf of the above.

Physical description of person served: Gender: Male | Skin Color: Asian | Age: 55 | Height: 5' 10" | Weight: 170 | Hair: Black

 
 

I declare under penalty of perjury under the laws of the state of WASHINGTON that the fofegoing is true and correct.

DATE: 4/7/2021 = py
TOTAL: $ 56.40 J. DeWitt 7 [.
Registered Process/Server
- 1030264 - Expiration Date: 6/2/2021
Seattle/Legal Messengers

4201, Aurora Avenue N, #200

 

 
  
    
 

oe Nene ty
oO Mi Nop! Np,

ASML “a ‘fe
aie Ni ay ty

 

sworn pefore me, a Notary Public, this
soa /

  
 
 
   
 

te

 

Shevi D. M. Knopp, Notary Public

5 oy wy he
ua
all. My Commission expires on: 3/11/2024
~ OF WP
YAN

AFFIDAVIT OF SERVICE 401766 PAGE 1

 
